DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-11, 13-17 and 19 are objected to because of the following informalities: 
Claims 2-11 and 13-17 recite “A refrigeration system” which lacks antecedent basis with claims 1 and 12. For examination purposes the limitation is interpreted to be -- The refrigeration system --.
Claim 19 recites “A method” which lacks antecedent basis with claims 1 and 12. For examination purposes the limitation is interpreted to be -- The method --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "precise regulation" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "precise" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further the claim does not make it clear what is considered precise and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or how the refrigeration system is low charged.
Claim 1 recites “said liquid-vapor separation device” and “said vapor liquid separation structure”  which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. For examination purpose the limitation is interpreted to recite -- said vapor/liquid separation structure --.
Claims 2-11, 13-17 are rejected based on dependency from a rejected claim.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19-20 are allowed.
Reasons for Allowance
The prior art does not anticipated or render obvious the combination set for in the independent claims and specifically does not teach “a compressor discharge motorized valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for coarse regulation of discharge pressure during system start-up; a bypass pressure regulator valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for precise regulation of discharge pressure during start-up…an air-cooled refrigerant condenser comprising a plurality of condenser coils connected to said compressor discharge motorized valve and said bypass pressure regulator valve via refrigerant line and configured to condense refrigerant vapor produced in said compressor to refrigerant liquid, a motorized valve connected to an inlet of at least one of said condenser coils configured to provide control of gas feed to the condenser coil to allow pressure to build without collapsing oil pressure; vertically oriented inline check valve connected to an outlet of at least one of said condenser coils configured to prevent liquid backflow” or “a motorized valve connected to an inlet of at least one of said condenser coils configured to provide control of gas feed to the condenser coil to allow pressure to build without collapsing oil pressure; vertically oriented inline check valve connected to an outlet of at least one of said condenser coils configured to prevent liquid backflow.. a compressor discharge motorized valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for coarse regulation of discharge pressure during system start-up; a bypass pressure regulator valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for precise regulation of discharge pressure during start-up; said compressor discharge motorized valve and said bypass pressure regulator valve connected to said air-cooled refrigerant condenser via refrigerant line”, or “installing a motorized valves in at least one condenser coil inlet, installing a motorized valve in a main compressor discharge line; installing a bypass pressure regulator valve in said main compressor discharge line, and installing inline check valves on at least one condenser coil outlet.”
The closest prior art references, Low Ammonia Charge Refrigeration Systems for Cold Storage, Terry Chapp (2014) and Liebendorger et al (US 20180163998) both teach a air-cooled low charged packaged ammonia refrigeration system including condenser coils.  However, the references fail to teach or suggest “a compressor discharge motorized valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for coarse regulation of discharge pressure during system start-up; a bypass pressure regulator valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for precise regulation of discharge pressure during start-up…an air-cooled refrigerant condenser comprising a plurality of condenser coils connected to said compressor discharge motorized valve and said bypass pressure regulator valve via refrigerant line and configured to condense refrigerant vapor produced in said compressor to refrigerant liquid, a motorized valve connected to an inlet of at least one of said condenser coils configured to provide control of gas feed to the condenser coil to allow pressure to build without collapsing oil pressure; vertically oriented inline check valve connected to an outlet of at least one of said condenser coils configured to prevent liquid backflow” or “a motorized valve connected to an inlet of at least one of said condenser coils configured to provide control of gas feed to the condenser coil to allow pressure to build without collapsing oil pressure; vertically oriented inline check valve connected to an outlet of at least one of said condenser coils configured to prevent liquid backflow.. a compressor discharge motorized valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for coarse regulation of discharge pressure during system start-up; a bypass pressure regulator valve connected to an outlet of said refrigerant compressor via refrigerant line and configured for precise regulation of discharge pressure during start-up; said compressor discharge motorized valve and said bypass pressure regulator valve connected to said air-cooled refrigerant condenser via refrigerant line”, or “installing a motorized valves in at least one condenser coil inlet, installing a motorized valve in a main compressor discharge line; installing a bypass pressure regulator valve in said main compressor discharge line, and installing inline check valves on at least one condenser coil outlet.”  Conventional wisdom in the art suggests an air-cooled low charged packaged ammonia refrigeration system with condenser coils without motorized valves at the inlet of the coils.   Therefore the structure set forth in the claims goes against conventional wisdom by having a compressor discharge motorized valve connected to an outlet of the refrigerant compressor via refrigerant line and configured for coarse regulation of discharge pressure during system start-up; a bypass pressure regulator valve connected to an outlet of the refrigerant compressor via refrigerant line and configured for precise regulation of discharge pressure during start-up, an air-cooled refrigerant condenser comprising a plurality of condenser coils connected to the compressor discharge motorized valve and the bypass pressure regulator valve via refrigerant line and configured to condense refrigerant vapor produced in the compressor to refrigerant liquid, a motorized valve connected to an inlet of at least one of the condenser coils configured to provide control of gas feed to the condenser coil to allow pressure to build without collapsing oil pressure; vertically oriented inline check valve connected to an outlet of at least one of the condenser coils configured to prevent liquid backflow”.  Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 18 is considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763